      Case 6:18-cr-00015-SEH Document 145 Filed 06/08/20 Page 1 of 2




                IN THE UNITED ST ATES DISTRICT COURT

                       FOR THE DISTRICT OF MONTANA

                               HELENA DIVISION

 UNITED STATES OF AMERICA,                   CR 18-15-H-SEH

              Plaintiff,                     ORDER

        vs.

 JEREMY JAMES RUMMEL,

              Defendant.


      This matter comes before the Court on the United States' motion for Final

Order of Forfeiture.   Having reviewed said motion, the Court finds:

      1) The United States commenced this action pursuant to 21 U.S.C.

         § 853(a)(l) and (2); ); U.S.C. § 88l(a)(l l); 18 U.S.C. § 924(d) and Rule

         32.2, Federal Rules of Criminal Procedure;

      2) A Preliminary Order of Forfeiture was entered on February 6, 2019.

         (Doc. 103.)

      3) All known interested parties were provided an opportunity to respond and

         publication has been effected as required by 21 U.S.C. § 853(n)(l).


                                         I
      Case 6:18-cr-00015-SEH Document 145 Filed 06/08/20 Page 2 of 2



      4) It appears there is cause to issue a final forfeiture order under 21 U.S.C.

           § 853(a)(l) and (2); 18 U.S.C. § 924(d); and Rule 32.2, Federal Rules of

           Criminal Procedure.

      ORDERED:

      I.     The motion for Final Order of Forfeiture is GRANTED.

      2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853(n)(7) and (2); Rule 32.2, Federal

Rules of Criminal Procedure, free from the claims of any other party:

             $4140.00 in United States currency.

      The United States shall have full and legal title to the forfeited property and

may dispose of it in accordance with law.
                       d-t!J-
      DATED this _o_ day of June, 2020 .


                                   ...,f'~w~c-1~
                                 ~E.HADDON
                                  United States District Judge




                                          2
